Case 2:14-cv-02827-SRC-CLW Document 38-4 Filed 04/16/19 Page 1 of 3 PageID: 393




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                NEWARK DIVISION


 SECURITIES AND EXCHANGE                 :
 COMMISSION,                             :     Civil No. 2:14-cv-02827-SRC-CLW
                                         :
                           Plaintiff,    :
 v.                                      :
                                         :
 S. PAUL KELLEY,                         :
 GEORGE TAZBAZ,                          :
 ROGER D. LOCKHART,                      :
 ROBERT S. AGRIOGIANIS, and              :
 SHAWN A. BECKER,                        :
                                         :
                           Defendants.   :


      [PROPOSED] FINAL JUDGMENT AS TO DEFENDANT SHAWN A. BECKER


       Defendant Shawn A. Becker having previously consented to the entry of

 permanent injunctions and a bar from participating in any offering of penny stock,

 waived trial of this matter, and “agree[d] that the Court shall order disgorgement of

 ill-gotten gains, prejudgment interest thereon, and a civil penalty,” in amounts

 “determined by the Court upon motion of” the United States Securities and

 Exchange Commission (“SEC” or “Commission”) [Dkts. # 31, 33], the SEC

 having filed a motion for remedies, and the Court having considered the motion:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant

 is liable for disgorgement of $2,268,332.00, representing profits gained as a result

 of the conduct alleged in the Complaint, together with prejudgment interest thereon
Case 2:14-cv-02827-SRC-CLW Document 38-4 Filed 04/16/19 Page 2 of 3 PageID: 394




 in the amount of $417,868.00, and a civil penalty in the amount of $2,268,332.00

 pursuant to 15 U.S.C. §§ 77t(d)(2) and 78u(d)(3)(B). Defendant shall satisfy this

 obligation by paying $4,954,532.00 to the Securities and Exchange Commission

 within 14 days after entry of this Final Judgment.

       Defendant may transmit payment electronically to the Commission, which

 will provide detailed ACH transfer/Fedwire instructions upon request. Payment

 may also be made directly from a bank account via Pay.gov through the SEC

 website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by

 certified check, bank cashier’s check, or United States postal money order payable

 to the Securities and Exchange Commission, which shall be delivered or mailed to

       Enterprise Services Center
       Accounts Receivable Branch
       6500 South MacArthur Boulevard
       Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number,

 and name of this Court; Shawn A. Becker as a defendant in this action; and

 specifying that payment is made pursuant to this Final Judgment.

       Defendant shall simultaneously transmit photocopies of evidence of

 payment and case identifying information to the Commission’s counsel in this

 action. By making this payment, Defendant relinquishes all legal and equitable

 right, title, and interest in such funds and no part of the funds shall be returned to



                                            2
Case 2:14-cv-02827-SRC-CLW Document 38-4 Filed 04/16/19 Page 3 of 3 PageID: 395




 Defendant. The Commission shall send the funds paid pursuant to this Final

 Judgment to the United States Treasury.

       The Commission may enforce the Court’s judgment for disgorgement and

 prejudgment interest by moving for civil contempt (and/or through other collection

 procedures authorized by law) at any time after 14 days following entry of this

 Final Judgment. Defendant shall pay post judgment interest on any delinquent

 amounts pursuant to 28 U.S.C. § 1961.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this

 Court shall retain jurisdiction of this matter for the purposes of enforcing the terms

 of this Final Judgment.

       IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, there

 being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of Civil

 Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without

 further notice.



 Dated:




                                         Stanley R. Chesler
                                         UNITED STATES DISTRICT JUDGE




                                           3
